Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16;
Schlingmann teaches a leg rest release mechanism (Fig. 18 & 19) for a wheelchair, wherein the leg rest release mechanism comprises: a base member 48 having a base portion and an elongated axle portion extending from the base portion, a leg rest swivel frame 31 in swivel connection with the axle portion to enable swiveling of the leg rest swivel frame relative to the axle portion, wherein the leg rest swivel frame is configured to be connected to an elongated foot rest mounting member provided with a foot rest 35, and a release member having a lifting handle 33, wherein: the release member extends through the leg rest swivel frame, the release member (Fig. 24) is biased to engage with the base portion to thereby lock the leg rest swivel frame in a fixed position relative to the base member, the release member is configured to disengage from the base portion by pulling of the lifting handle, whereby the leg rest swivel frame is enabled to swivel relative to the base member, the leg rest swivel frame has a base adjacent portion (-near 46/47) through which the release member extends. Schlingmann does not teach hand a hand rest portion spaced apart from the base adjacent portion and aligned with the lifting handle (Fig. 18 & 21, 32 & 33 – handle considered to be offset from frame portion 32) and Response dated June 7, 2022the lifting handle is configured to be pulled towards the hand rest portion to disengage the release member from the base portion (Fig. 19 – handle 33 considered to be pulled to the user or frame portion 25)
Claim 17;
Schlingmann teaches a leg rest release mechanism (Fig. 18 & 19) for a wheelchair. Schlingmann does not teach the leg rest swivel frame has a latch configured to restrict axial displacement of the leg rest swivel frame relative to the base member only for a range of swivel angles of the leg rest swivel frame relative to the axle portion. Such an addition of a restricting latch to Schlingmann from the prior art of record was considered a non-obvious addition without appropriate disclosure.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348. The examiner can normally be reached M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.H./Examiner, Art Unit 3611                                     


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611